                         UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE DIVISION

IN RE:

THE HYDROCARBON FLOW                                         CASE NO. 21-50420
SPECIALIST, INC.

               DEBTOR                                        CHAPTER 11, SUBCHAPTER V


                DECLARATION IN SUPPORT OF FIRST DAY MOTIONS

       I, Owen Risher, hereby declare under penalty of perjury under the laws of the United States

of America, and specifically pursuant to 28 U.S.C. § 1746:

       1.       I am the Vice President and Secretary/Treasurer of The HydroCarbon Flow

Specialist, Inc. (“HFS”) and a shareholder with ownership of 50% of the shares of HFS. In these

capacities, I am generally familiar with the day-to-day operations, business, financial affairs, and

corporate structure of HFS (the “Debtor”).

       2.      Debtor’s business provides a full range of customized zero discharge systems for

customers in the oil and gas industry, including vacuum units, cuttings boxes, and offshore tanks.

Debtor designs and manufactures innovative and efficient products for its customers.

       3.      On July 7, 2021 (“Petition Date”), Debtor filed a petition for voluntary relief under

Chapter 11, Subchapter V of the Bankruptcy Code.

       4.      The Chapter 11 filing was necessitated by the effects of the COVID-19 pandemic,

which has significantly disrupted almost every industry, and with cumulative impacts resulting in

a substantial, immediate downturn in the oil industry. Consequently, Debtor has been left with

insufficient funds to service its debts (both secured and unsecured). Debtor was able to obtain a


                                              Page -1-




  21-50420 - #16 File 07/09/21 Enter 07/09/21 11:05:28 Main Document Pg 1 of 3
Paycheck Protection Program (“PPP”) loan and instituted cost-savings measures, but the

overwhelming effects of the pandemic nevertheless resulted in a dearth of cash to continue the

company’s business without a Chapter 11 filing.

        5.      Debtor’s business was founded in 1982 by Nolan Fitch, who remains a shareholder.

I joined shortly thereafter, and the business is primarily family-operated, as my son, Mark Risher,

is President/CEO, and figures prominently in maintaining Debtor’s current customers and in

facilitating relationships with prospective customers, among many other responsibilities.

        6.      The Debtor intends to operate its business as debtor-in-possession pursuant to Section

1184 of the Bankruptcy Code.

        7.      To enable the Debtor to reduce the adverse effects of the commencement of this

Chapter 11 case on its organization, the Debtor has requested various types of relief in its "first day"

motions and applications (collectively, the "First Day Motions"). The First Day Motions seek relief

intended to allow the Debtor to effectively transition into Chapter 11 and minimize disruption,

thereby preserving and maximizing the value of the Debtor’s estate.

        8.      I am familiar with the contents of the First Day Motions (including the exhibits and

schedules in support thereof), and I believe that the relief sought in each: (a) is necessary to enable

the Debtor to operate in Chapter 11 with minimal disruption or loss of productivity and value; (b)

constitutes a critical element to achieving a successful reorganization of the Debtor; and (c) best

serves the Debtor’s estate and creditors' interests.

        9.      Except as otherwise indicated, all facts set forth herein are based upon my personal

knowledge of the Debtor’s operations and finances, information learned from my review of relevant

documents, and information supplied to me by other members of the Debtor’s management and


                                                Page -2-




  21-50420 - #16 File 07/09/21 Enter 07/09/21 11:05:28 Main Document Pg 2 of 3
21-50420 - #16 File 07/09/21 Enter 07/09/21 11:05:28 Main Document Pg 3 of 3
